ORDER
This matter is before the Court by way of two petitions seeking appointment as the attorney to assume responsibility for Mr. Workman’s client files, trust account(s), escrow account^), operating account(s), and any other law office accounts Mr. Workman may have maintained. Both petitions are denied.
IT IS ORDERED that James W. Hudgens, Esquire, is hereby appointed to assume responsibility for Mr. Workman’s client files, trust account(s), escrow account(s), operating accounts) and any other law office accounts Mr. Workman may have maintained. Mr. Hudgens shall take action as required by Paragraph 33, Rule 413, SCACR, to protect the interests *531of Mr. Workman’s clients and may make disbursements from Mr. Workman’s trust, escrow, and/or operating account(s) as are necessary to effectuate this appointment.
IT IS FURTHER ORDERED that this Order, when served on any bank or other financial institution maintaining trust, escrow and/or operating account(s) of Joseph H. Workman, shall serve as notice to the bank or other financial institution that James W. Hudgens, Esquire, has been duly appointed by this Court.
This Order shall be made public.
/s/ Ernest T. Howell. Jr.. C.J.
FOR THE COURT